Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-7, 9-20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 20180262313 A1) in view of Li (US 20190200391 A1).

2b. Summary of the Cited Prior Art
Nam discloses a method for network device configuration and random access signaling (Fig 1-45).
Li discloses a method for improving opportunity of performing physical random access (Fig 1-11).

2c. Claim Analysis
	Regarding Claim 1, Nam discloses:
	A method for wireless communication, comprising [(see Fig 6-11 and 39-44)]:
	identifying, at a first node of a wireless communications system, a second node of the wireless communications system
	[(Nam discloses a UE may communicate with multiple eNBs, and an eNB may communicate with multiple UEs, and a UE send RACH signal for random access to the best transmit-receive point (TRP), see:
	[0075] Although FIG. 1 illustrates one example of a wireless network, various changes may be made to FIG. 1.  For example, the wireless network could include any number of eNBs and any number of UEs in any suitable arrangement.  Also, the eNB 101 could communicate directly with any number of UEs and provide those UEs with wireless broadband access to the network 130.  Similarly, each eNB 102-103 could communicate directly with the network 130 and provide UEs with direct wireless broadband access to the network 130.  Further, the eNBs 101, 102, and/or 103 could provide access to other or additional external networks, such as external telephone networks or other types of data networks. 
		[0451] In one embodiment, the multi-TA procedure is illustrated in FIG. 39.  In 
FIG. 39, at step 1, the UE does DL synchronizations with TRPs, chooses one best DL TRP, and records all the detected SS block index from all the TRPs.  At step 2, the UE does UL RACH with the best TRP and RRC connection is established with the best TRP.

	wherein the second node is a neighbor of the first node and is different from a parent node of the first node, the second node is associated with a timing source
	[(Nam discloses a UE determines sync timing source from parent cell (or base station) or from any neighboring cells (or neighboring base stations) for Primary and Secondary Synchronization Signal, PSS/SSS, see:
	[0324] For mobility CSI-RS to be able to be used for neighbor cell measurement in case serving cell's time/frequency sync cannot be used, UE needs to first acquire sync from neighbor cell's PSS/SSS.  In such a case, the time difference between CSI-RS and SSS may not be long, and this possibly motivates reduction of the mobility CSI-RS resource mapping window size.  The reduction of resource mapping window size can also help to reduce the configuration overhead. 
 	Fig 39, Step 1. DL Syncs, see also Fig 40-44)];
	transmitting a first random access message to the second node to initiate a random access procedure
	[(Nam discloses a UE send RACH signal for random access to the best transmit-receive point (TRP), see:
	[0451] In one embodiment, the multi-TA procedure is illustrated in FIG. 39.  In 
FIG. 39, at step 1, the UE does DL synchronizations with TRPs, chooses one best DL TRP, and records all the detected SS block index from all the TRPs.  At step 2, the UE does UL RACH with the best TRP and RRC connection is established with the best TRP. Uplink QCL information is also reported to the gNB if multi-panel at the UE is used.  At step 3, the gNB configures uplink SRS resources via RRC signaling for the 
	Fig 39, Step 2. ULRACH to the best TRP; see also Fig 40-45)];
	receiving a second random access message from the second node, the second random access message comprising timing information based at least in part on the timing source
	[(Nam discloses a UE receiving RACH response including configuration and synchronization information from selected cell, or eNB, see:
	[0451] In one embodiment, the multi-TA procedure is illustrated in FIG. 39.  In FIG. 39, at step 1, the UE does DL synchronizations with TRPs, chooses one best DL TRP, and records all the detected SS block index from all the TRPs.  At step 2, the UE does UL RACH with the best TRP and RRC connection is established with the best TRP.  Uplink QCL information is also reported to the gNB if multi-panel at the UE is used.  At step 3, the gNB configures uplink SRS resources via RRC signaling for the UE to do uplink SRS measurements.  Based upon uplink QCL information, a pool of SRS resources (panel number, number of ports, periodicity, bandwidth etc.) are mapped to each panel. 
 	[0452] In one embodiment for periodic SRS configuration, SRS resources are configured as below.  A field of srs-Panel in SoundingRS-UL-ConfigDedicated IE is added to indicate panel number and number of ports in each panel is indicated by the field srs-AntennaPort. 
 	Fig 39, Step 2. ULRACH to the best TRP; see also Fig 40-45; see Table in Para 
	Further, Li discloses about sending signal for successful random access process and terminate the process.
	terminating the random access procedure based at least in part on receiving the second random access message
	[(Li discloses UE sending HARQ-ACK to base station for successful random access process and terminate the process, see:
	[0169] In the conventional LTE, although the UE receives the RAR, a physical uplink shared channel (Physical Uplink Shared Channel, PUSCH) resource can be sent only after the UE successfully preempts a channel.  If the UE does not successfully preempt the channel but send a corresponding PUSCH, the base station considers that the RAR is not successfully sent.  Therefore, this embodiment of the present invention further proposes that after the terminal receives the RAR sent by the base station, the terminal may further send hybrid automatic repeat request-acknowledgment (Hybrid Automatic Repeat request, HARQ) information to the base station by using a licensed carrier.  The HARQ-ACK information is used for notifying the base station that the terminal has received the RAR sent by the base station.  Therefore, the base station learns that current random access of the UE succeeds, and waits for the UE to send a corresponding PUSCH. 
	Fig 6, see also Fig 1-5)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Nam’s method for network device configuration and random access signaling with Li’s method for improving 

	Regarding Claim 2, Nam discloses:
	wherein terminating the random access procedure further comprises [(Fig 39-44)]:
	Nam does not elaborate about sending signal for successful random access process and terminate the process.
	However, Li discloses sending signal for successful random access process and terminate the process.
	transmitting a third message to the second node, wherein the third message comprises a request for the termination of the random access procedure
	[(Li discloses UE sending HARQ-ACK to base station for successful random access process and terminate the process, see:
	[0169] In the conventional LTE, although the UE receives the RAR, a physical uplink shared channel (Physical Uplink Shared Channel, PUSCH) resource can be sent only after the UE successfully preempts a channel.  If the UE does not successfully preempt the channel but send a corresponding PUSCH, the base station considers that the RAR is not successfully sent.  Therefore, this embodiment of the present invention further proposes that after the terminal receives the RAR sent by the base station, the terminal may further send hybrid automatic repeat request-acknowledgment (Hybrid Automatic Repeat request, HARQ) information to the base station by using a licensed carrier.  The HARQ-ACK information is used for notifying the base station that the terminal has received the RAR sent by the base station.  Therefore, the base station learns that current random access of the UE succeeds, and waits for the UE to send a corresponding PUSCH. 
	Fig 6, see also Fig 1-5)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Nam’s method for network device configuration and random access signaling with Li’s method for improving opportunity of performing physical random access with the motivation being to improve  opportunity of performing physical random access (Li, Title).
 
	Regarding Claim 3, Nam does not discloses about RNTI.
	However, Li discloses:
	receiving a control channel message scheduling the third message, wherein cyclic redundancy check (CRC) bits of the control channel message are scrambled by a random access radio network temporary identifier (RNTI) or a temporary cell RNTI
	[(see:
	[0132] If the UE receives, within the RAR time window, an RAR matching a random access radio network temporary identifier (Random Access Radio Network 
Temporary Identifier, RA-RNTI) of the UE, it is considered that a current random access process succeeds. 
	Fig 6, see also Fig 1-5)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Nam’s method for network 

	Regarding Claim 4, Nam discloses:
	wherein the third message comprises one or more of a radio resource control connection request message or a radio resource control connection setup complete message
	[(see:
	[0250] In some embodiment for updated configurations for the cell-wide CSI-RS in RRC connected mode, when a UE is in CONNECTED mode, the UE can be provided with further information regarding the cell-wide CSI-RS, or in a DCI in PHY.  
	[0338] ….. Applicable for RRC_IDLE intra-frequency, RRC_IDLE inter-frequency, RRC_CONNECTED intra-frequency, RRC_CONNECTED inter-frequency [0451] In one embodiment, the multi-TA procedure is illustrated in FIG. 39.  In FIG. 39, at step 1, the UE does DL synchronizations with TRPs, chooses one best DL TRP, and records all the detected SS block index from all the TRPs.  At step 2, the UE does UL RACH with the best TRP and RRC connection is established with the best TRP.  Uplink QCL information is also reported to the gNB if multi-panel at the UE is used.  At step 3, the gNB configures uplink SRS resources via RRC signaling for the UE to do uplink SRS measurements.  Based upon uplink QCL information, a pool of SRS resources (panel number, number of ports, periodicity, bandwidth etc.) are mapped to each panel. 
	Fig 1, 32B, 34, 38, 39 and 45)].

	Regarding Claim 5, Nam discloses:
	wherein terminating the random access procedure further comprises [(see Fig 39-45)]:
	receiving a radio resource control connection setup message from the second node
	[(see:
	[0248] …… This neighbor cells' information may be conveyed to the UE via serving cell's SIB or RRC signaling or neighbor cell's MIB. 
	[0451] In one embodiment, the multi-TA procedure is illustrated in FIG. 39.  In 
FIG. 39, at step 1, the UE does DL synchronizations with TRPs, chooses one best DL TRP, and records all the detected SS block index from all the TRPs
	Fig 39, Step 1. DL Sync; see also Fig 40-45)];
	transmitting an uplink message after receiving the radio resource control connection setup message, wherein the uplink message comprises a request for the termination of the random access procedure
	[(see:
	[0451] In one embodiment, the multi-TA procedure is illustrated in FIG. 39.  In 
FIG. 39, at step 1, the UE does DL synchronizations with TRPs, chooses one best DL TRP, and records all the detected SS block index from all the TRPs.  At step 2, the UE does UL RACH with the best TRP and RRC connection is established with the best TRP. Uplink QCL information is also reported to the gNB if multi-panel at the UE is used.  At step 3, the gNB configures uplink SRS resources via RRC signaling for the 
	Fig 39, Step 2. UL RACH to the best TRP; see also Fig 40-45)].
 
	Regarding Claim 6, Nam discloses:
	wherein transmitting the first random access message further comprises:
	transmitting the first random access message with a preamble that is associated with the termination of the random access procedure
	[(see:
	[0456] In one embodiment, RACH configuration for non-contention RACH can be as below.  A field of srs-Panel in RACH-ConfigDedicated IE in RRC signalling is added to indicate panel number to do the non-contention RACH.  The SS-Block-index is added to indicate which SS block index is used for the reference timing. 
 	[0457] …. In one example, preamble Index may be 6 bits, PRACH mask index may be 4 bits, srs-Panel may be 3 bits; and SS-Block-index may be 3 bits. 
	Fig 39, Step 2. ULRACH to the best TRP; see also Fig 40-45)].

 	Regarding Claim 7, Nam discloses:
	receiving an indication of the termination of the random access procedure from the second node, [(see Fig 40)];
	wherein the indication is received via one or more of a downlink control channel associated with the second random access message, 

	a downlink control channel associated with a third message, 
	a downlink control channel associated with a fourth message, or 
	a downlink shared channel associated with the fourth message
	[(see:
	[0463] In FIG. 40, at step 4, the UE starts uplink RACH transmissions.  The uplink transmission timing is based upon the reference timing associated with the SS block index indicated by the gNB in the RACH configuration.  At step 5, the gNB measures the uplink RACH timing, and determines if additional TA is required.  If the timing between any two TRPs is large, additional TA can be decided for another TRP.  The gNB configures additional TA in association with the SS block index of another TRP via RAR message or RRC signaling. 
	Fig 40)].
 
	Regarding Claim 9, Nam does not discloses about RNTI.
	However, Li discloses:
	wherein cyclic redundancy check (CRC) bits of the second random access message are scrambled by a random access radio network temporary identifier (RNTI) 
	[(see:
	[0132] If the UE receives, within the RAR time window, an RAR matching a random access radio network temporary identifier (Random Access Radio Network 
Temporary Identifier, RA-RNTI) of the UE, it is considered that a current random access process succeeds. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Nam’s method for network device configuration and random access signaling with Li’s method for improving opportunity of performing physical random access with the motivation being to improve  opportunity of performing physical random access (Li, Title).

 	Regarding Claim 10, Nam discloses:
	determining a timing advance command based at least in part on the timing information included in the second random access message
	[(see:
	[0451] In one embodiment, the multi-TA procedure is illustrated in FIG. 39.  In 
FIG. 39, at step 1, the UE does DL synchronizations with TRPs, chooses one best DL TRP, and records all the detected SS block index from all the TRPs.  At step 2, the UE does UL RACH with the best TRP and RRC connection is established with the best TRP. Uplink QCL information is also reported to the gNB if multi-panel at the UE is used.  At step 3, the gNB configures uplink SRS resources via RRC signaling for the UE to do uplink SRS measurements.  Based upon uplink QCL information, a pool of SRS resources (panel number, number of ports, periodicity, bandwidth etc.) are mapped to each panel. 
	Fig 39, Step 6; see also Fig 40-45)].

 	Regarding Claim 11, Nam discloses:
	receiving, from the parent node, a list of nodes associated with a timing synchronization process
	[(Nam discloses selecting a plurality of neighbor cell synchronization and measuring, see:
	[0162] Given that the main use case of the additional RS is for connected mode mobility for "initial" beam-level measurement of a selected neighbor cell for handover, the additional RS configuration should be simple, so that the network does not need to exchange much information over X2 interface.  
	[0286] In some embodiments for CSI-RS timing and RE mapping configuration, For the periodic transmission/reception of legacy discovery signals, DMTC is defined to indicate periodicity and offset for both CSI-RS and PSS/SSS, and a small offset is additionally defined for CSI-RS timing relative to the PSS/SSS timing.  The small offset value is allowed to be up to 5 msec, so that the measurement duration taking into account both sync acquisition and CSI-RS measurement is short, and this short duration helps UE to save powers. 
	See Fig 39-45)];
	wherein the list of nodes comprises the second node, and transmitting the first random access message is based at least in part on the list of nodes
	[(Nam discloses sending random access message RACH to the chosen base station, see:
	 	[0451] In one embodiment, the multi-TA procedure is illustrated in FIG. 39.  In 
FIG. 39, at step 1, the UE does DL synchronizations with TRPs, chooses one best DL TRP, and records all the detected SS block index from all the TRPs.  At step 2, the UE does UL RACH with the best TRP and RRC connection is established with the best TRP.
	Fig 1, 32B, 34, 38, 39 and 45)].
 
	Regarding Claim 12, Nam discloses:
	conveying to the second node that the first random access message was transmitted to receive the timing information and not for a handover
	[(see:
	[0451] In one embodiment, the multi-TA procedure is illustrated in FIG. 39.  In 
FIG. 39, at step 1, the UE does DL synchronizations with TRPs, chooses one best DL TRP, and records all the detected SS block index from all the TRPs.  At step 2, the UE does UL RACH with the best TRP and RRC connection is established with the best TRP. Uplink QCL information is also reported to the gNB if multi-panel at the UE is used.  At step 3, the gNB configures uplink SRS resources via RRC signaling for the UE to do uplink SRS measurements.  Based upon uplink QCL information, a pool of SRS resources (panel number, number of ports, periodicity, bandwidth etc.) are mapped to each panel. 
	Fig 39, Step 6; see also Fig 40-45)].
 
	Regarding Claim 13, Nam discloses: 
	wherein the timing source connected to the second node is a Global Navigation Satellite System (GNSS) source
	[(see:

	[0003] ….. The candidate enablers for the 5G mobile communications include massive antenna technologies, from legacy cellular frequency bands up to high frequencies, to provide beamforming gain and support increased capacity, new waveform (e.g., a new radio access technology (RAT)) to flexibly accommodate various services/applications with different requirements, new multiple access schemes to support massive connections, and so on.  The International Telecommunication Union (ITU) has categorized the usage scenarios for international mobile telecommunications (IMT) for 2020 and beyond into 3 main groups such as enhanced mobile broadband, massive machine type communications (MTC), and ultra-reliable and low latency communications
 	Fig 39-45)].

Regarding Claims 14-20 and 22-25, the claims disclose similar features as of Claims 1-7 and 9-10 and 12-13, and are rejected based on the same rationales of Claims 1-7 and 9-10 and 12-13.
Regarding Claims 26-28, the claims disclose similar features as of Claims 1-3, and are rejected based on the same rationales of Claims 1-3.
Regarding Claims 29-30, the claims disclose similar features as of Claims 1-2, and are rejected based on the same rationales of Claims 1-2.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.